45 S.W.3d 357 (2001)
In re Richard Owen TAYLOR.
No. 10-01-152-CV.
Court of Appeals of Texas, Waco.
May 30, 2001.
Richard Owen Taylor, Tennessee Colony, pro se.
Christopher Chance, Waco, for other party of interest.
*358 Before Chief Justice DAVIS, Justice VANCE, and Justice GRAY.

OPINION
VANCE, Justice.
This is Taylor's sixth mandamusall stemming from the same motion to enforce/for contempt regarding a suit affecting the parent-child relationship (SAPCR). The previous complaints regarded the court's failure to hold a hearing and, once one was scheduled, failure to allow Taylor to appear for the hearing. Now, the hearing has been held, and the trial court denied Taylor's motion. Taylor has filed both an appeal and a mandamus complaining about the court's order.
It is appropriate to appeal from the denial of a motion to enforce in a SAPCR. See In re A.B., 994 S.W.2d 229 (Tex.App.-Eastland 1999, pet. denied); Litchfield v. Litchfield, 794 S.W.2d 105, (Tex.App.-Houston [1st Dist.] 1990, no writ). Additionally, Section 101.023 of the Family Code states that "Order" means a "final order unless identified as a temporary order or the context clearly requires a different meaning." Tex. Fam.Code Ann. § 101.023 (Vernon 1996). This further illustrates that appeal, and not mandamus is appropriate. Thus, Taylor has an adequate remedy by appeal, which he has already perfected, and the mandamus is denied.